Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 1 of 20
Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 2 of 20
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 3 of 20
                                     CONFIDENTIAL


1                  MR. DRYLEWSKI:      Objection to form.
2                  A.     From memory, no.     It had received indications
3     of interest for in excess of $850 million.
4                  Q.     Indications of interest -- what do you mean by
5     "indications of interest" just for the record?
6                  A.     I mean orders that were signed, orders from
7     investors with a price commitment.
8                  Q.     There was a document called "indications of
9     interest", correct?
10                 A.     Correct.
11                 Q.     Is it your recollection or your testimony by
12    some time in March Telegram had received signed indications of
13    interest totalling at least $850 million?
14                 A.   To my recollection, yes.
15                 Q.   Who was collecting the indications of interests
16    that you received?      Was anybody collecting them?
17                 A.   Telegram was collecting them, a combination of
18    three individuals discussed, myself, Shyam Parekh and Ilya
19    Perekopsky, were keeping them.         By this point things were a
20    little bit more institutionalized.          There was a process of
21    getting an indication of interest then starting, the getting
22    documentation fully signed by the investors, getting -- there
23    was obviously a number of clearances that then needed to
24    occur.    Telegram had appointed a firm called Lawson Connor, I
25    believe they were called, to do their KYC and relevant
                                                                           53

                              GRADILLAS COURT REPORTERS
                                     (310) 859-6677
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 4 of 20
                                     CONFIDENTIAL


1     customer checks on people, and then ultimately also Credit
2     Suisse, the receiving bank, had to do the same.            There was a
3     process that took some time to clear the backlog of people, so
4     the getting the order was in a sense, that didn't finalized
5     the process, this was not like back in my days at a big bank
6     where you were dealing with a hundred institutional investors
7     that everybody knew and were set up and dealt with the firm
8     regularly.     You had to establish a whole different set of
9     ground rules.     From memory in the Stage A, we had less
10    household institutional interest, so it took more time for
11    these investors to go through that process.            They were less
12    used to it.
13                 Q.     You said "documentation fully signed by the
14    investors", what do you mean by -- what documentation?
15                 A.     I am trying to remember, there was a purchase
16    agreement and then there was obviously a series of questions.
17    There would be passports and information about the beneficial
18    owners, potential beneficial owners that gave them the Grams.
19                 Q. The first that typically was the indication of
20    interest and then subsequent to that these documents that you
21    mentioned?
22                 A.   Correct.
23                 Q.     At what point did Credit Suisse enter the
24    picture?
25                 A.   What do you mean at what point?
                                                                               54

                              GRADILLAS COURT REPORTERS
                                     (310) 859-6677
Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 5 of 20
Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 6 of 20
Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 7 of 20
Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 8 of 20
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 9 of 20
                                     CONFIDENTIAL


1                  Q.     You said this began sometime around the
2     beginning of 2019?
3                  A.     February/March 2019.
4                  Q.     Okay.   Are those efforts to get people to sign
5     up with Gram Vault, are they still ongoing?
6                  A.     Not at this point, no.
7                  Q.     Is that because of the litigation?
8                  A.     Yes.    Obviously once the litigation took place
9     and the launch is postponed there is no point in -- I think
10    everything was frozen.
11                 Q.     Did Gram Vault enter into any formal
12    agreements with potential clients about the custody solution?
13                 A.     There were varying -- I believe they did.      I
14    had no first-hand knowledge of exactly where things stood.         I
15    believe a number of clients had entered into, had actually
16    signed agreements.      I think they may have even taken some
17    deposits, but, I am not, I can't give you -- I know everything
18    has been put on hold and I believe any deposits were refunded,
19    but I don't have first-hand knowledge or oversight of that.
20                 Q.     I think you mentioned earlier, you said that
21    you were not directly involved with conversations, exchanges
22    such as Coinbase or Kraken.        Were you aware as to whether
23    exchanges were reaching out to Telegram while you were working
24    at Telegram for a potential listing of Grams?
25                 MR. DRYLEWSKI:      Objection to form.
                                                                         131

                              GRADILLAS COURT REPORTERS
                                     (310) 859-6677
Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 10 of 20
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 11 of 20
                                       CONFIDENTIAL


1      colleagues."      Then there is a deck; what is this deck?
2                   A.     This deck is a TON Labs deck talking about
3      what TON labs were doing with the ecosystem.
4                   Q.     Were you receiving any compensation from TON
5      Labs for this kind of work?
6                   A.     No.
7                   Q.     So why were you doing this work?
8                   A.     I was working on the basis of having the
9      potential to get equity compensation if we were successful in
10     raising funds.
11                  Q.     This is in TON Labs or TON ventures?
12                  A.     TON Labs.
13                  Q.     Did this have anything to do with your work
14     for Gram Vault?
15                  A.    No.    As I said to you, this, this -- I picked a
16     couple of these, I was keen to see how, having spent all that
17     time with the Telegram Open Network at the beginning I was
18     keen to see how things would evolve.           I cherry-picked a couple
19     of these start-ups to help -- that's the nature in helping
20     start-ups, right, you kind of use your contacts, help them
21     with some business development and hope that a percentage of
22     them are successful.
23                  Q.     Mr. Filatov was also involved with TON Labs,
24     is that right?
25                  A.     Yes, he was the CEO of TON Labs?
                                                                           159

                                 GRADILLAS COURT REPORTERS
                                        (310) 859-6677
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 12 of 20
                                      CONFIDENTIAL


1                   MR. LIFTIK:     Objection.
2                   A.    Well, I think that is irrelevant.
3                   Q.    Let us take a break so we can check and make
4      sure we have covered everything, we are almost done.
5                   THE VIDEOGRAPHER:      Going off the record, the time
6      is 3.04 p.m.
7                   THE VIDEOGRAPHER:      Back on the record, the time is
8      3.14 p.m.
9                   Q.    Mr. Hyman have you ever been present at any
10     meetings between Mr. Filatov and Mr. Durov?
11                  A.    No.
12                  Q.    Have you ever participated in phone
13     conversations between the two of them?
14                  A.    No.
15                  Q.    Do you know whether Mr. Durov has any
16     financial interest in TON Labs or TON Ventures?
17                  MR. DRYLEWSKI:      Objection to form.
18                  A.    No.
19                  Q.    Do you know if Mr. Perekopsky has any interest
20     in TON Labs or TON Ventures?
21                  MR. DRYLEWSKI:      Objection.
22                  A.    No.
23                  Q.    Do any of them have any financial interest in
24     Gram Vault?
25                  A.    No.
                                                                          169

                                GRADILLAS COURT REPORTERS
                                       (310) 859-6677
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 13 of 20
                                      CONFIDENTIAL


1                   MR. DRYLEWSKI:      Same objection.
2                   Q.    Has Mr. Durov ever expressed to you any
3      interest in having a financial interest in Gram Vault in the
4      future?
5                   A.    No.
6                   Q.    Has Mr. Perekopsky ever expressed such
7      interest to you?
8                   A.    No.
9                   Q.    With respect TON Labs/TON Ventures, have
10     either Mr. Durov or Mr. Perekopsky ever expressed any such
11     interest to you about having to a financial interest in the
12     future?
13                  A.    No.
14                  Q.    Is that a no?
15                  A.    No.
16                  Q.    Have you ever given any funds to the Globe
17     Bridge entity?
18                  A.    No.
19                  Q.    I think that is all we have for now, thank
20     you.   We might ask more questions after Mr. Drylewski does to
21     the extent we have time left, but thank you, Mr. Hyman.
22                  MR. DRYLEWSKI:      Let's go off the record and
23     discuss.
24                  THE VIDEOGRAPHER:      We are going off the record, the
25     time is 3.15 p.m.
                                                                          170

                                GRADILLAS COURT REPORTERS
                                       (310) 859-6677
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 14 of 20
                                      CONFIDENTIAL


1                   THE VIDEOGRAPHER:      Back upon the record, the time
2      is 3.16 p.m.
3                   Examined by MR. DRYLEWSKI
4                   MR. DRYLEWSKI:     Good afternoon Mr. Hyman, you
5      testified earlier about some activity that an investor named
6      Aton undertook with respect to the private placement.              I just
7      want to make sure that I am clear on your testimony there.
8      When you discussed activities that Aton may have been involved
9      in, did that include Aton finding or introducing potential
10     investors to Telegram?
11                  A.    Yes, I should have been, I probably used, I
12     was probably clumsy in my terminology.          Aton, as you say, were
13     introducing and marketing investors to Telegram.
14                  Q.    Would that include, if you understand it, to
15     be some of Aton's own investors; did they have their own
16     internal investors?
17                  A.   I understand that Aton actually have the most
18     developed wealth management business in Russia, more akin to
19     Charles Schwab, or whatever, if you want to put it that way,
20     and they were introducing their investors, yes.
21                  Q.    Understood.     At any point did you become aware
22     of Aton ever selling its allocation of Grams to other
23     investors?
24                  A.    No, and I don't believe they acted in a
25     principal manner.
                                                                              171

                              GRADILLAS COURT REPORTERS
                                     (310) 859-6677
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 15 of 20
                                      CONFIDENTIAL


1                   Q.    What do you mean by that exactly?
2                   A.    Buying Grams for their own account, I think
3      they identified and found investors.
4                   Q.    Understood.     But to the extent that Aton did
5      purchase any Grams, and I am not representing that they did,
6      you don't have any understanding sitting here that they resold
7      those Grams to anyone?
8                   A.    No understanding.
9                   Q.    And you have no understanding sitting here
10     today that Aton ever entered into a purchase agreement that it
11     then violated with telegram?
12                  MR. TENREIRO:     Objection.
13                  A.   Correct.
14                  Q.    In terms of marketing materials that Aton may
15     have had and that you may have been shown, did Telegram ever
16     authorize Aton to create marketing materials relating to
17     Grams?
18                  A.    In the time I spent Telegram never authorized
19     anybody, Russia or anywhere else, to create marketing
20     materials.
21                  Q.    Aton or anybody else for that matter?
22                  A.    Correct.
23                  Q.    At your time at Telegram or since, are you
24     aware whether Telegram ever proved any marketings materials by
25     Aton or any other third party relating to Grams?
                                                                          172

                              GRADILLAS COURT REPORTERS
                                     (310) 859-6677
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 16 of 20
                                      CONFIDENTIAL


1                   MR. TENREIRO:     Objection.
2                   A.    I am not aware but I would be very doubtful
3      they ever would.
4                   Q.    You were also shown earlier today some, what
5      looked like, marketing materials relating to Gram Vault and
6      TON Labs, did Telegram to your knowledge ever authorize or
7      approve any of the content in those marketing materials?
8                   A.    I have no knowledge or belief that they did.
9                   MR. DRYLEWSKI:     Let us go off the record for one
10     second because those are my documents.
11                  THE VIDEOGRAPHER:      Going off the record, the time
12     is 3.19 p.m.
13                  THE VIDEOGRAPHER:      Back on the record, the time is
14     3.20 p.m.
15                  MR. DRYLEWSKI:     Mr. Hyman, you were earlier shown
16     what has been marked as Exhibit 48, which on the cover is
17     called a Telegram Pre-Sale Primer; do you have that?
18                  A.    Yes, I do.
19                  Q.    You do you recall whether there were numerous
20     iterations of the primer?
21                  A.    I recall there were, there was a later
22     version, I think there was, some of the original marketing
23     materials were not properly institutionalized and I think
24     there were, they were updated after that sort of pre-marketing
25     period that we did and I think there was a clear out-reach to
                                                                          173

                              GRADILLAS COURT REPORTERS
                                     (310) 859-6677
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 17 of 20
                                      CONFIDENTIAL


1      every prospective investor to make sure they understood that
2      those materials were not to be relied on.           As I said, there
3      was a much, and I mentioned this before, there was a proper
4      effort which I know Pavel was personally very involved with
5      around the risk factor element of all of this.
6                   Q.    You have just pre-empted a question, if you
7      turn to the last page of this exhibit, you see here it reads:
8      "Appendix B, Risk Factors", do you see that?
9                   A.    Mm hmm.
10                  Q.    What does that refer to, if you know?
11                  A.    I presume it refers to risk factors, but I
12     don't know that.
13                  Q.    Do you know that risk factors this means?
14                  A.    I don't know specifically, no.
15                  Q.    Do you recall that investors were given a list
16     of risk factors?
17                  MR. TENREIRO:     Objection.
18                  A.    Yes, I mentioned this previously, yes, I do
19     recall that, but I cannot derive it from here.            I do recall
20     that there was a proper list of risk factors produced, as
21     would you have any kind of document for the financial services
22     business.
23                  Q.    Does this document refresh your recollection
24     that those risk factors were attached to this version of the
25     primer that went to the private investors?
                                                                               174

                              GRADILLAS COURT REPORTERS
                                     (310) 859-6677
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 18 of 20
                                      CONFIDENTIAL


1                   A.   Yes, that's correct.      I actually do remember
2      now sending that out, yes.
3                   Q.   Do you remember if any of the primers or other
4      offering materials that were given to investors in the context
5      of the private placement were done so under expectations that
6      they would be kept confidential?
7                   MR. TENREIRO:     Objection.
8                   A.    Yes, the whole aim -- originally we were
9      seeking to get NDAs from everybody.         It proved practically
10     very difficult because the VC community won't sign NDAs as a
11     matter of principle and, as I said, the whole project just
12     grew in expectation.      But the original concept was to keep
13     this private.     Obviously Telegram were very sensitive to
14     disclosing its own plans and IP and didn't want this made
15     public.
16                  Q.    In your practise of communicating with private
17     investors, did you convey those thoughts about wanting to keep
18     these materials private?
19                  A.    Definitely.
20                  (Exhibit 109 marked for identification)
21                  Q.    Take your time and review this, Mr. Hyman, but
22     I have one or two questions on it.
23     (Pause)
24                  A.   Okay.
25                  Q.    Mr. Hyman, does this look like the list of
                                                                            175

                              GRADILLAS COURT REPORTERS
                                     (310) 859-6677
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 19 of 20
                                      CONFIDENTIAL


1      risk factors that was attached to the primer or other offering
2      materials that went to private investors?
3                   MR. TENREIRO:     Objection.
4                   A.    Correct, yes, it does.
5                   Q.    Was it your expectation that investors in the
6      private placement would have read and understood these risk
7      factors?
8                   A.    Yes, I believe so.
9                   Q.    You can put that to the side.
10                  (Exhibit 110 marked for identification)
11                  Q.    Mr. Hyman, feel free to look through the
12     entire document but I am going to ask you a question focusing
13     on page 11, Bates TG-001 - a whole bunch of 0s -- 25.
14                  A.    Okay.
15                  Q.    Mr. Hyman, I mean, do you remember that in
16     purchase agreements that each private placement purchaser
17     signed, the purchasers made certain warranties?
18                  A.    Yes, I do.
19                  Q.    If you look on page 11 of this purchase
20     agreement -- first of all, is this an example of a purchase
21     agreement that investors entered into in connect with the
22     private placement?
23                  A.    Yes, it is.
24                  Q.    If you look at Section 6 on page 11 of the
25     document you have been handed, is this an example of the
                                                                          176

                              GRADILLAS COURT REPORTERS
                                     (310) 859-6677
     Case 1:19-cv-09439-PKC Document 194-1 Filed 02/14/20 Page 20 of 20
                                      CONFIDENTIAL


1      warranties that the purchaser made with respect to the private
2      placement?
3                   A.    Correct.
4                   Q.    If you look at 6.3, I am going to read 6.3(f):
5      "The Purchaser understands and expressly accepts that, (f) the
6      Purchaser has not relied on any representations or warranties
7      made by the Issuer or the Parent outside of this purchase
8      agreement, including, but not limited to, conversations of any
9      kind, whether oral or electronic communication or any white
10     paper or primer"; did I read that correctly?
11                  A.    Yes, you did.
12                  Q.    Do you recall that every purchaser warranted
13     in its purchase agreement to that, what I just read?
14                  A.    Yes, they did.
15                  Q.    Was this your understanding, while you were
16     working for Telegram in connection with the private placement,
17     that each private placement purchaser read and understood the
18     warranties that it was making?
19                  A.    That's correct.
20                  Q.    Did any private purchaser ever express
21     confusion or questions about the warranties that it was being
22     asked to make?
23                  A.    Not in my experience, no.
24                  Q.    I don't have any other questions.
25                  MR. TENREIRO:     I have a couple which should take
                                                                          177

                              GRADILLAS COURT REPORTERS
                                     (310) 859-6677
